UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3481 General Municipal Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/09 FORM N-CSR Item 1. Reports to Stockholders. -2- Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 24 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Important Tax Information 35 Information About the Review and Approval of the Funds Management Agreement 39 Board Members Information 41 Officers of the Fund FOR MORE INFORMATION Back Cover General Municipal Money Market Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for General Municipal Money Market Fund, covering the 12-month period from December 1, 2008, through November 30, 2009. Evidence has continued to accumulate that the U.S. recession is over and sustained economic recoveries have begun worldwide. U.S. government liquidity-support and stimulus programs, along with an aggressively accommodative monetary policy have so far succeeded in calming the financial crisis, ending the recession and sparking the beginning of a global expansion. As 2009 draws to a close, we expect a continuation of the current sustained rallies among fixed-income and equity asset classes, along with low yields and outflows of money fund assets into these other asset classes. While money market yields are unlikely to improve anytime soon, we continue to stress the importance of both municipal and taxable money market mutual funds as a haven of price stability and liquidity for risk-averse investors. Is your cash allocation properly positioned for the next phase of this economic cycle? Talk to your financial advisor, who can help you make that determination and prepare for the challenges and opportunities that lie ahead. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation December 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2008, through November 30, 2009, as provided by Colleen Meehan, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended November 30, 2009, General Municipal Money Market Funds Class A and Class B shares produced yields of 0.37% and 0.07%, respectively.Taking into account the effects of compounding, the funds Class A and Class B shares produced effective yields of 0.37% and 0.07%, respectively. 1 Yields of tax-exempt money market instruments declined to historically low levels during the reporting period as the Federal Reserve Board (the Fed) maintained an aggressively accommodative monetary policy to combat a recession and financial crisis. The Funds Investment Approach The fund seeks to maximize current income exempt from federal personal income tax, to the extent consistent with the preservation of capital and the maintenance of liquidity. In pursuing this objective, we employ two primary strategies. First, we normally attempt to add value by investing substantially all of the funds net assets in high-quality short-term municipal obligations throughout the United States and its territories that provide income exempt from federal personal income tax. Second, we actively manage the funds average maturity based on our anticipation of supply-and-demand changes in the short-term municipal marketplace and interest-rate cycles while anticipating liquidity needs. For example, if we expect an increase in short-term supply, we may decrease the average maturity of the fund, which could enable us to take advantage of opportunities when short-term supply increases. Generally, yields tend to rise when there is an increase in new-issue supply competing for investor interest. New securities are generally issued with maturities in the one-year range, which in turn may lengthen the funds The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) average maturity if purchased. If we anticipate limited new-issue supply, we may then look to extend the funds average maturity to maintain then-current yields for as long as we believe practical.At other times, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Recession, Supply-and-Demand Dynamics Kept Yields Low Economic conditions deteriorated sharply in the weeks prior to the start of the reporting period due to weakness in housing markets, rising unemployment and declining consumer confidence. In addition, the failures of major financial institutions sparked a global financial crisis that punished dealers and insurers of municipal securities. These developments caused dislocations among a wide variety of financial assets, including some money market instruments. In response, the Fed reduced the overnight federal funds rate in December 2008 to an unprecedented low range of 0.00% to 0.25%. The U.S. Department of the Treasury also had initiated several remedial measures, including the Temporary Guarantee Program for Money Market Funds, which remained in effect through September 18, 2009. Tighter lending restrictions and industry consolidation led to a decrease in the available supply of variable-rate demand notes and tender option bonds, effectively increasing funding costs for municipalities in the short-term market. Consequently, more issuers instead have issued longer-term bonds, including taxable securities through the government-supported Build America Bonds program. Meanwhile, demand for tax-exempt money market securities has remained robust from individuals concerned about tax increases. Due to competitive yields compared with taxable money market instruments, the tax-exempt market also has seen rising participation among institutional investors. The combination of limited supply and robust demand put additional downward pressure on already low tax-exempt money market yields. Finally, many states and municipalities currently face weak housing markets, rising unemployment, reduced tax collections and intensifying demands on social services programs.The resulting credit deterioration has further limited the supply of instruments meeting our investment criteria. 4 In-House Research Supported Credit Quality We focused throughout the reporting period on direct, high-quality municipal obligations. Our credit analysts conduct in-depth, independent research into the fiscal health of the issuers we consider, a process that helped the fund avoid some of the credit-related problems affecting some other money market funds during the downturn.We favored instrumentsincluding commercial paper and municipal notes with maturities of six months or lessbacked by pledged tax appropriations or revenues from facilities providing essential services. We generally shied away from instruments issued by entities that depend heavily on state aid. After interest rates fell to historical lows, we reduced the funds weighted average maturity to a range that was shorter than industry averages.We later adjusted the funds weighted average maturity to a roughly neutral position. Because yield differences have remained relatively narrow along the markets maturity range, these conservative strategies did not detract materially from the funds performance. Safety and Liquidity Are Paramount Despite the apparent onset of an economic recovery, we believe the prudent course continues to be a conservative credit selection strategy with an emphasis on preservation of capital and liquidity.The Fed has repeatedly indicated that it is likely to keep short-term interest rates near historical lows for an extended period, suggesting that money market yields are unlikely to rise significantly any time soon. December 15, 2009 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Yields provided for the funds Class A and Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds Class A and Class B shares would have produced yields of 0.34% and -0.11%, respectively, and effective yields of 0.34% and -0.11%, respectively. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in General Municipal Money Market Fund from June 1, 2009 to November 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2009 Class A Class B Expenses paid per $1,000  $ 2.81 $ 3.61 Ending value (after expenses) $1,000.90 $1,000.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2009 Class A Class B Expenses paid per $1,000  $ 2.84 $ 3.65 Ending value (after expenses) $1,022.26 $1,021.46  Expenses are equal to the funds annualized expense ratio of .56% for Class A and .72% for Class B, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). STATEMENT OF INVESTMENTS November 30, 2009 Short-Term Coupon Maturity Principal Investments100.7% Rate (%) Date Amount ($) Value ($) Alabama1.6% Macon Trust Various Certificates (Spanish Fort Redevelopment AuthoritySpanish Fort Town Center) (Liquidity Facility; Bank of America and LOC; Bank of America) 12/7/09 a,b Arizona1.9% Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 1/15/10 California.6% California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 12/10/09 Colorado3.9% Colorado Educational and Cultural Facilities Authority, Education Revenue (Vail Mountain School Project) (LOC; Key Bank) 12/7/09 a Colorado Housing Finance Authority, SFMR (Liquidity Facility; FHLB) 12/7/09 a Denver City and County, Airport System Revenue (LOC; Landesbank Baden-Wurttemberg) 12/7/09 a Connecticut.6% New Haven, GO Notes, BAN 2/15/10 Delaware.5% Delaware Economic Development Authority, IDR (V&S Galvanizing LLC Project) (LOC; Key Bank) 12/7/09 a The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) District of Columbia4.0% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 12/7/09 a,b District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 12/9/09 Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 12/7/09 a Metropolitan Washington Airports Authority, Airport System Revenue (LOC; Wachovia Bank) 12/7/09 a Florida10.4% Brevard County Health Facilities Authority, Revenue, Refunding (Retirement Housing Foundation Obligated GroupCourtenay Springs Village) (LOC; KBC Bank) 12/7/09 a Capital Trust Agency, MFHR (Brittany Bay Apartments Watermans Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 12/7/09 a,b Florida Housing Finance Agency, Housing Revenue (Caribbean Key Apartments Project) (LOC; FNMA) 12/7/09 a Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 12/1/09 Greater Orlando Aviation Authority, Airport Facilities Revenue, CP (LOC: Bayerische Landesbank, State Street Bank and Trust Co. and Westdeutsche Landesbank) 12/2/09 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Hillsborough County, Capital Improvement Program Revenue, CP (LOC; State Street Bank and Trust Co.) 2/1/10 Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 4/8/10 Manatee County School District, GO Notes, TAN 5/1/10 Palm Beach County School District, Revenue, TAN 2/1/10 Georgia8.2% Clayton County Development Authority, Revenue (DACC Public Purpose Corporation II Project) (LOC; Dexia Credit Locale) 12/7/09 a DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) (LOC; SunTrust Bank) 12/7/09 a Floyd County Development Authority, Revenue (Berry College Project) (LOC; SunTrust Bank) 12/7/09 a Fulton County, General Fund TAN 12/31/09 Fulton County Housing Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 12/7/09 a,b Illinois2.0% Chicago OHare International Airport, Special Facility Revenue (OHare Technical Center II Project) (LOC; ABN-AMRO) 12/7/09 a Illinois Health Facilities Authority, Revenue, Refunding (Lutheran Home and Services) (LOC; Fifth Third Bank) 12/7/09 a The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Indiana1.2% Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 12/7/09 a,b Iowa.6% Guttenberg, HR, BAN (Guttenberg Municipal Hospital Project) 12/1/10 Kansas.7% Atchison, Industrial Revenue (StressCrete, Inc.) (LOC; Key Bank) 12/7/09 a Kentucky3.2% Georgetown, Industrial Building Revenue, Refunding (Georgetown College Project) (LOC; Fifth Third Bank) 12/7/09 a Louisiana1.4% Ascension Parish, Revenue (BASF Corporation Project) 12/7/09 a Louisiana Public Facilities Authority, Revenue (Blood Center Properties, Inc. Project) (LOC; Bank One) 12/7/09 a Maryland3.0% Chestertown, EDR, Refunding (Washington College Project) (LOC; RBS Citizens NA) 12/7/09 a Maryland Economic Development Corporation, Revenue (CWI Limited Partnership Facility) (LOC; M&T Bank) 12/7/09 a Maryland Health and Higher Educational Facilities Authority, Revenue, CP (Johns Hopkins Health System) (Liquidity Facility; Bank of America) 12/10/09 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Industrial Development Financing Authority, Revenue (Mercy High School Facility) (LOC; M&T Bank) 12/7/09 a Massachusetts1.3% Massachusetts, GO Notes, RAN 4/29/10 Michigan14.2% Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 12/2/09 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 12/3/09 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; JPMorgan Chase Bank) 12/7/09 a Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 12/7/09 a Michigan Housing Development Authority, SFMR (Liquidity Facility; Barclays Bank PLC) 12/7/09 a Michigan Housing Development Authority, SFMR (Liquidity Facility; Barclays Bank PLC) 12/7/09 a Michigan Strategic Fund, LOR (Extruded Aluminum Corporation Project) (LOC; Comerica Bank) 12/7/09 a Oakland County Economic Development Corporation, LOR (Three M Tool and Machine Inc. Project) (LOC; Comerica Bank) 12/7/09 a University of Michigan, General Revenue, CP 1/11/10 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota3.0% Minneapolis-Saint Paul Metropolitan Airports Commission, Senior Airport Revenue, Refunding 1/1/10 Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; Lloyds TSB Bank PLC) 12/7/09 a Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 12/11/09 Missouri4.9% Missouri Board of Public Buildings, State Building Special Obligation Bonds, Refunding 12/1/09 Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 12/17/09 Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 12/17/09 Missouri Health and Educational Facilities Authority, Health Facilities Revenue, CP (Cox Hospital) (LOC; Bank of Nova Scotia) 1/12/10 Nevada2.0% Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 4/8/10 New Hampshire.9% New Hampshire Health and Education Facilities Authority, Revenue (The Derryfield School Issue) (LOC; RBS Citizens NA) 12/7/09 a New Jersey3.1% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 12/7/09 a 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York2.5% Metropolitan Transportation Authority, RAN 12/31/09 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 12/7/09 North Carolina1.5% North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 12/7/09 a,b Piedmont Triad Airport Authority, Airport Revenue (LOC; Branch Banking and Trust Co.) 12/7/09 a Robeson County Industrial Facilities and Pollution Control Finance Authority, IDR (CB Systems, LLC Project) (LOC; Wachovia Bank) 12/7/09 a Ohio.9% Akron, Street Improvement Special Assessment Notes 10/1/10 Franklin County, Health Care Facilities Revenue (Creekside at the Village Project) (LOC; Key Bank) 12/7/09 a Stark County Port Authority, Revenue (Community Action Agency Project) (LOC; Bank One) 12/7/09 a Pennsylvania5.8% Delaware County Industrial Development Authority, PCR, CP (Exelon Generation Company LLC) (LOC; BNP Paribas) 12/17/09 The Fund 13 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wachovia Bank) 12/7/09 a Lawrence County Industrial Development Authority, Revenue (Villa Maria Project) (LOC; Allied Irish Banks) 12/7/09 a Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (PSEG Power LLC Project) (LOC; JPMorgan Chase Bank) 12/7/09 a Philadelphia, GO Notes, TRAN 6/30/10 South Carolina.9% Charleston County School District, GO Notes, TAN 4/1/10 Tennessee1.2% Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Allied Irish Banks) 12/7/09 a Texas7.1% Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 12/7/09 a,b Harris County, GO Notes, TAN 2/25/10 Harris County Metropolitan Transit Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 12/10/09 Houston Industrial Development Corporation, Air Cargo Revenue (Aero Houston East, LP Project) (LOC; Bank One) 12/7/09 a 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Port of Port Arthur Navigation District, Revenue, CP (BASF AG) 2/16/10 San Antonio, Electric and Gas Systems Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 12/7/09 Texas, TRAN 8/31/10 Texas Department of Housing and Community Affairs, Multifamily Housing Mortgage Revenue, Refunding (Red Hills Villas) (Liquidity Facility; FNMA and LOC; FNMA) 12/7/09 a Utah.9% Utah Housing Corporation, SFMR (LOC; Royal Bank of Canada) 12/18/09 Virginia1.4% Caroline County Industrial Development Authority, EDR (Meadow Event Park) (LOC; AgFirst Farm Credit Bank) 12/7/09 a Washington1.0% Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 12/1/09 a West Virginia.3% Ritchie County, IDR (Simonton Building Products, Inc.) (LOC; PNC Bank) 12/7/09 a Wisconsin.9% Park Falls, IDR (Weather Shield Project) (LOC; Bank One) 12/7/09 a Wisconsin Rural Water Construction Loan Program Commmission, Revenue, BAN 11/15/10 The Fund 15 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wyoming3.1% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (Senior Series) (LOC; Royal Bank of Canada) 12/7/09 25,000,000 a Total Investments (cost $806,045,653) 100.7% Liabilities, Less Cash and Receivables (.7%) Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at November 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2009, these securities amounted to $65,735,000 or 8.2% of net assets. 16 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 17 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 AAA,AA,A c Aaa,Aa,A c AAA,AA,A c Not Rated d Not Rated d Not Rated d  Based on total investments. c Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES November 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 806,045,653 806,045,653 Interest receivable 950,155 Prepaid expenses and other assets 48,169 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 291,033 Cash overdraft due to Custodian 6,399,180 Payable for shares of Common Stock redeemed 93,254 Accrued expenses 68,441 Net Assets ($) Composition of Net Assets ($): Paid-in capital 800,185,240 Accumulated net realized gain (loss) on investments 6,829 Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) 138,453,927 661,738,142 Shares Outstanding 138,500,082 661,969,218 Net Asset Value Per Share ($) See notes to financial statements. The Fund 19 STATEMENT OF OPERATIONS Year Ended November 30, 2009 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 4,394,614 Shareholder servicing costsNote 2(c) 2,292,768 Distribution and prospectus feesNote 2(b) 1,480,922 Treasury insurance expenseNote 1(e) 289,084 Registration fees 129,448 Custodian feesNote 2(c) 80,973 Professional fees 80,021 Directors fees and expensesNote 2(d) 42,870 Prospectus and shareholders reports 10,450 Miscellaneous 36,414 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (1,284,750) Lessreduction in shareholders servicing costs due to undertakingNote 2(c) (36,884) Lessreduction in fees due to earnings creditsNote 1(b) (34,367) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2009 2008 Operations ($): Investment incomenet 1,095,914 17,583,347 Net realized gain (loss) on investments 9,500 (2,671) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (527,957) (2,892,990) Class B Shares (567,957) (14,953,624) Total Dividends Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Class A Shares 265,987,226 653,875,648 Class B Shares 1,484,931,972 3,107,572,167 Dividends reinvested: Class A Shares 517,744 2,834,964 Class B Shares 564,216 14,866,149 Cost of shares redeemed: Class A Shares (279,684,799) (605,608,868) Class B Shares (1,597,706,702) (3,140,327,410) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 925,572,912 892,626,200 End of Period See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended November 30, Class A Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .004 .022 .031 .028 .017 Distributions: Dividends from investment incomenet (.004) (.022) (.031) (.028) (.017) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .37 2.22 3.13 2.87 1.76 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .62 .59 .62 .60 .61 Ratio of net expenses to average net assets .59 .58 .62 a .59 .61 Ratio of net investment income to average net assets .37 2.12 3.09 2.82 1.70 Net Assets, end of period ($ x 1,000) 138,454 151,633 100,344 123,871 136,209 a Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 Year Ended November 30, Class B Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .001 .018 .027 .024 .014 Distributions: Dividends from investment incomenet (.001) (.018) (.027) (.024) (.014) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .07 1.80 2.76 2.47 1.38 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.08 1.05 1.05 1.04 1.05 Ratio of net expenses to average net assets .90 .99 1.00 1.00 .99 Ratio of net investment income to average net assets .08 1.77 2.72 2.44 1.39 Net Assets, end of period ($ x 1,000) 661,738 773,940 792,283 638,154 667,757 See notes to financial statements. The Fund 23 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: General Municipal Money Market Fund (the fund) is a separate diversified series of General Municipal Money Market Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company, currently offering one series, which is the fund.The funds investment objective is to maximize current income exempt from federal income tax, to the extent consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 20.5 billion shares of $.001 par value Common Stock.The fund is currently authorized to issue two classes of shares: Class A (15 billion shares authorized) and Class B (5.5 billion shares authorized). Class A and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (a securities dealer, financial institution or other industry professional) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended November 30, 2009, sub-accounting service fees amounted to $368,016 for Class B shares and are included in Shareholder servicing costs in the Statement of Operations. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 24 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2009 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. 26 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
